UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROCCO J. CENTRONE,

                             Plaintiff,

       -against-                                             13-cv-06566 (NSR)(LMS)
                                                             ORDER AND OPINION
NANCY A. BERRYHILL,
Acting as Commissioner of Social Security,

                             Defendant.


NELSONS. ROMAN, United States District Judge:

       Plaintiff Rocco J. Centrone ("Plaintiff') commenced this action, pursuant to 42 U.S.C. §

405(g), challenging the administrative decision of the Commissioner of Social Security ("the

Commissioner"), which denied Plaintiffs applications for Social Security disability insurance

benefits ("DIB") under the Social Security Act (the "Act"). This case was referred to Magistrate

Judge Lisa M. Smith ("MJ Smith"), pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil

Procedure 72(b), to issue a Report and Recommendation ("R & R") to resolve the respective

parties' motions for judgement on the pleadings. Now before the Court is MJ Smith's R & R,

recommending that Plaintiffs motion be denied, and the Commissioner's cross-motion be

granted. (See Docket No. 25.) For the following reasons, the Court adopts MJ Smith's R & R in

its entirety. As such, Plaintiffs Motion for Judgment on the Pleadings is DENIED, and the

Commissioner's Cross-Motion for Judgment on the Pleadings is GRANTED.

                                          BACKGROUND

       The following facts are taken from the administrative record and the parties' submissions.

In July 2010, Plaintiff, applied for DIB. Plaintiff alleged he suffered from HIV, asthma, and

depressive disorder. Due to his disabilities, Plaintiff was unable to work for the period of_


                                                   1
February 15, 2009 through the present time. Plaintiff’s initial application for DIB was denied

and he timely requested a hearing. On April 14, 2011, Plaintiff appeared before an administrative

law judge (“ALJ”). On October 19, 2011, the ALJ issued a decision denying Plaintiff’s

application. Plaintiff appealed the decision to the Appeals Council, who subsequently denied

Plaintiff’s request to overturn the ALJ’s determination.

        The ALJ determined Plaintiff suffered from severe impairments such as HIV1, history of

bronchial asthma, depressive disorder, and borderline intellectual function. (AR 16). To be

deemed disabled, however, the impairments or the combination of impairment(s) must meet or

medically equal the severity of one of the listed impairments in 20 CFR Part 404, Subpart P,

Appendix 1 (20 CFR 404.1520(d), 4040.1525 and 404.1526) (the “list of impairments”).2 (AR

17). The ALJ determined Plaintiff’s impairments did not meet or equal the severity of any on the

list of impairment. Id. After reviewing the record, and weighing all the proffered evidence, the

ALJ determined Plaintiff was capable of performing medium work. (AR 18). Medium work is

defined as work involving the lifting of no more than fifty pounds at a time with frequent lifting

or carrying objects weighing up to twenty-five pounds. 20 CFR 404.1567©. The ALJ noted

Plaintiff was able to understand, remember and carry out simple instructions, and perform simple

activities. (AR 18) Because of his limitations, Plaintiff would have difficulties learning new

tasks, and understanding, remembering and carrying out complex instructions. Id. The ALJ also

found Plaintiff can relate to others, appropriately deal with stress, capable of maintaining



        1
           As of January 2009, Plaintiff’s HIV was deemed asymptomatic. (AR-125)
        2
          20 CFR Part 404, Subpart P, Appendix 1, describes for each of the major body systems
impairments that are consider to be severe enough to prevent an individual from doing any gainful
activity, regardless of his or her age, education, or work experience. Part A contains criteria that typically
applies to individuals age 18 and over. If the impairment(s) does not meet the criteria of a listing, the
impairment may medically equal the criteria of a listing. See 20 CFR § 416.925. Medical equivalence is
explain under rules 20 CFR § 416.926.
                                                           2
attention, concentration and regular schedules, but would have difficulties making appropriate

decisions. Id.

        Following his denial to the Appeals Council, Plaintiff commenced the instant action on

July 31, 2013, challenging the Commissioner’s decision denying his applications for DIB. By

order of reference, the matter was referred to MJ Smith. (ECF No. 10.) Plaintiff and Defendant

both moved for judgment on the pleadings. (ECF Nos. 19, 23.) In his Memorandum of Law

(“Memorandum”) in support of his motion for judgment on the pleadings, Plaintiff raised two

salient points: the ALJ failed to follow the treating physician rule; and the ALJ failed to

properly evaluate Plaintiff’s credibility. Defendant cross-moved for judgment on the pleadings

seeking to affirm the Commissioner’s decision denying benefits.

        On April 24, 2017, MJ Smith issued the R & R recommending that this Court deny

Plaintiff’s motion and grant the Commissioner’s cross-motion. In her R & R, MJ Smith

determined the ALJ utilized the proper legal standards in it analysis and that the ALJ’s

determination, as adopted by the Commissioner, is supported by substantial evidence. In his

objection to MJ Smith’s R & R, Plaintiff makes the same arguments raised in his Memorandum:

the ALJ failed to properly weigh the medical opinion of Plaintiff’s treating doctor; and failed to

properly evaluate Plaintiff’s credibility.

                                    STANDARD OF REVIEW

        A magistrate judge may “hear a pretrial matter dispositive of a claim or defense” if so

designated by a district court. See Fed. R. Civ. P. 72(b)(1); accord 28 U.S.C. § 636(b)(1)(B). In

such a case, the magistrate judge “must enter a recommended disposition, including, if

appropriate, proposed findings of fact.” Fed. R. Civ. P. 72(b)(1); accord 28 U.S.C. § 636(b)(1).

Where a magistrate judge issues a report and recommendation,



                                                    3
       [w]ithin fourteen days after being served with a copy, any party may serve and
       file written objections to such proposed findings and recommendations as
       provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings or
       recommendations to which objection is made. A judge of the court may accept,
       reject, or modify, in whole or in part, the findings or recommendations made by
       the magistrate judge.

28 U.S.C. § 636(b)(1); accord Fed. R. Civ. P. 72(b)(2), (3). However, “[t]o accept the report and

recommendation of a magistrate, to which no timely objection has been made, a district court

need only satisfy itself that there is no clear error on the face of the record.” Wilds v. United

Parcel Serv., Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003) (quoting Nelson v. Smith, 618 F.

Supp. 1186, 1189 (S.D.N.Y. 1985)); accord Caidor v. Onondaga County, 517 F.3d 601, 604 (2d

Cir. 2008) (“[F]ailure to object timely to a magistrate’s report operates as a waiver of any further

judicial review of the magistrate’s decision.”) (quoting Small v. Sec. of HHS, 892 F.2d 15, 16 (2d

Cir. 1989)); see also Fed. R. Civ. P. 72 advisory committee note (1983 Addition, Subdivision

(b)) (“When no timely objection is filed, the court need only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.”).

       To the extent a party makes specific objections to an R & R, those parts must be

reviewed de novo. 28 U.S.C. 636(b)(l); Fed. R. Civ. P. 72(b); United States v. Male Juvenile,

121 F.3d 34, 38 (2d Cir. 1997). In a de novo review, a district court must consider the "[r]eport,

the record, applicable legal authorities, along with Plaintiff’s and Defendant's objections and

replies." Diaz v. Girdich, No. 04-cv-5061, 2007 U.S. Dist. LEXIS 4592, at *2 (S.D.N.Y. Jan.

23, 2007) (internal quotation marks omitted). But to the extent "a petition makes only general

and conclusory objections . . . or simply reiterates the original arguments, the district court will

review the report and recommendations strictly for clear error." Harris v. Burge, No. 04-cv-

5066, 2008 U.S. Dist. LEXIS 22981, at * 18 (S.D.N.Y. Mar. 25, 2008). The distinction turns on

the whether a litigant's claims are "clearly aimed at particular findings in the magistrate's
                                                     4
proposal" or are a means to take a "'second bite at the apple' by simply relitigating a prior

argument." Singleton v. Davis, No. 03-cv-1446, 2007 U.S. Dist. LEXIS 3958, at *2 (S.D.N.Y.

Jan. 18, 2007) (citation omitted).

       DISABILITY BENEFITS

       To be eligible to receive DIB, a claimant must be disabled within the meaning of the Act.

See 42 U.S.C. §§ 423(a), (d). To be deemed disable with the meaning of the Act, a claimant must

demonstrate an “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment ... which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The claimant bears the

initial burden of proof and must demonstrate his or her disability status by presenting “medical

signs and findings, established by medically acceptable clinical or laboratory diagnostic

techniques, which show the existence of a medical impairment that results from anatomical,

physiological, or psychological abnormalities which could reasonably be expected to produce

the pain or other symptoms alleged.” 42 U.S.C.A. § 423 (d)(5)(A); see also Carroll v. Sec'y of

Health & Human Servs., 705 F.2d 638, 642 (2d Cir.1983).A claimant’s subjective complaints of

pain without more, is insufficient to meet the requisite showing. 42 U.S.C.A. § 423 (d)(5)(A).

       When evaluating a claim of disability, the ALJ is required to undertake a five-step

procedure set out in the regulations governing the administration of Social Security benefits. 20

C.F.R. § 404.1520(a)(4). At the first step, the ALJ must determine whether the claimant is

engaged in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(I). If not, the second step

requires the ALJ to consider whether the claimant has a “severe impairment” that significantly

limits his or her physical or mental ability to do basic work activities. 20 C.F.R. §

404.1520(a)(4)(ii). If the claimant does suffer such an impairment, the third step requires the



                                                    5
ALJ to determine whether this impairment meets or equals one on the List of Impairments. Id. If

the claimant's impairment meets or equals one of those listed, the claimant is presumed to be

disabled “without considering the [claimant's] age, education, and work experience.” Id. At the

fourth step, the ALJ must consider the claimant’s residual functional capacity (“RFC’) and past

relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). If it is determined that the claimant can still

perform relevant work, he or she will be found not to be disabled (see paragraphs (f) and (h) of

this section and § 404.1560(b)). Id. Lastly, if claimant is disabled, the ALJ must determine he or

she is capable of performing any other work. 20 C.F.R. § 404.152(a)(4)(v).With respect to the

last step, the burden shifts to the Commissioner. Id.

       TREATING PHYSICIAN RULE

       Generally, the opinion of a treating physician is given controlling weight if it is well

supported by medical findings and not inconsistent with other substantial evidence. Rosa v.

Callahan, 168 F.3d 72, 78–79 (2d Cir. 1999) (citing Clark v. Commissioner of Soc. Sec., 143

F.3d 115, 118 (2d Cir.1998) (internal citations omitted)); 20 C.F.R. § 404.1527(d)(2)); see also

Schisler v. Sullivan, 3 F.3d 563, 567 (2d Cir.1993). When presented with medical evidence in

support of a disability, “the ALJ cannot arbitrarily substitute his own judgment for competent

medical opinion.” McBrayer v. Secretary of Health and Human Servs., 712 F.2d 795, 799 (2d

Cir.1983). However, where the treating physician’s opinion is not consistent with other

substantial evidence in the record, such as the opinion of other medical experts, the treating

physician’s opinion should not be afforded due deference nor controlling weights. 20 C.F.R. §

404.1527(d)(2); Halloran v. Barnhart, 362 F.3d 28 (2d Cir. 2004); Veino v. Barnhart, 312 F.3d

578, 588 (2d Cir.2002)




                                                        6
       ASSESSING CREDIBILITY

       An ALJ has discretion to evaluate the credibility of a claimant and to arrive at an

independent judgment, in light of all medical findings and other evidence, regarding the true

extent of the pain alleged by the claimant. Marcus v. Califano, 615 F.2d 23, 27 (2d Cir. 1979).

In accessing a claimant’s credibility, an ALJ may consider demeanor, and other indicia of

credibility in light of the objective evidence in the record. Id. In social security disability cases,

an ALJ may also consider claimant's work history in assessing his or her credibility. 20 C.F.R. §

416.929(c)(3); Schaal v. Apfel, 134 F.3d 496 (2d Cir. 1998). While an ALJ’s findings, inclusive

of credibility determinations, has some probative force, such findings must be supported by

objective evidence in the record. Peterson v. Gardner, 391 F.2d 208, 209–10 (2d Cir. 1968).

                                           DISCUSSION

       Plaintiff timely objected to the R & R. A review of Plaintiff’s objections suggest that he

merely raises the same objections or contentions previously raised in his memorandum in

support of his motion for judgment on the pleading . Thus, the Court reviews the R & R for clear

error. Having found no clear error, Plaintiff’s motion must be denied.

       To the extent Plaintiff’s objections are deemed specific, such that they are not viewed as

an attempt to get a second bite at the apple, the Court conducts de novo review. The Court will

address each objection in turn.

       The ALJ issued a decision, dated October 19, 2011, finding that Plaintiff was not

disabled within the meaning of the Act. The ALJ initially determined that Plaintiff did not

engage in substantial gainful activity since February 2009, the alleged onset date. (AR-16) Next,

the ALJ determined whether Plaintiff suffered from a “medically determinable physical or

mental impairment.” See 42 U.S.C. § 423(d)(1)(A). Based upon the proffered records, the ALJ



                                                      7
determined that Plaintiff did in fact suffer from severe impairments such as HIV, history of

bronchial asthma, depressive disorder, and borderline intellectual function. (AR 16).

       In assessing the severity of Plaintiff’s impairments, the ALJ considered the degree to

which Plaintiff’s impairments limited four functional areas: activities of daily living; social

functioning; concentration, persistence, or pace; and episodes of decompression. Id. Based on

Plaintiff’s demonstrated ability to take care of his personal needs, clean his apartment, shop, and

take public transportation, the ALJ determined Plaintiff had “mild restriction” in activities of

daily living. Id. In the area of social functioning, the ALJ found that Plaintiff had no difficulties.

The ALJ referenced Dr. Miller’s report which mentioned Plaintiff’s girlfriend and no difficulties

getting along with others (AR-16). The Court notes that Dr. Spektor’s treatment records, though

not specifically referenced by the ALJ, likewise has multiple references to Plaintiff being

formerly married, having a girlfriend, and engaging in other social activities and interactions.

(AR192-506)

       In the area of concentration, persistence, or pace, the ALJ determined Plaintiff had

moderate difficulties. (AR-16.) The ALJ noted that Dr. Miller, following his mental status

examination, found Plaintiff’s attention and concentration was impaired due to limited

intellectual functioning. Id. The ALJ also credited Plaintiff’s testimony, thus giving credence to

Plaintiff’s testimony, that he occasionally read books and was able to focus on what he was

reading except when he took medication. (AR-17.) The ALJ found Plaintiff did not experience

any episode of decompensation. Id.

       The ALJ also noted Dr. Kessel’s findings that Plaintiff had mild restrictions of activities

of daily living; mild difficulty maintaining social function; mild difficulty maintaining

concentration, persistence, or pace; and one or two repeated episodes of deterioration each of



                                                      8
extended duration. Based upon the evidence, it was the ALJ’s determination that individually

and collectively, Plaintiff’s impairments did not met or medically equal the severity of

impairments found in the list of impairments (20 CFR Part 404, Subpart P, Appendix 1 (20 CFR

404.1520(d), 4040.1525 and 404.1526). (AR-17.) While acknowledging that Plaintiff had a full

scale IQ of 60, which would meet the criteria for subparagraph c of the listing, the ALJ found no

evidence in the record to support a finding that the onset of impairment occurred before the age

of twenty two.3 (AR-18.) As noted by the ALJ, the record evidence demonstrates Plaintiff was a

high school graduate, had a long work history, was able to shop, pay his bills and was able to

attend to his personal needs. Id.

         Upon concluding that Plaintiff’s mental impairment did not meet nor medically equal a

disability of one on the List of Impairments, the ALJ considered Plaintiff’s RFC. 20 C.F.R. §

404.1520(a)(4)(iv). In determining Plaintiff’s RFC, the ALJ applied a two-step analysis in which

it first determine whether there is a medically determinable physical or mental impairment that

could reasonably be expected to produce pain or other symptoms to the claimant. AR-19. Once it

determined that the impairment could be expected to produce pain or symptoms, the ALJ was

required to evaluate the intensity, persistence, or functionally limited effects of the pain or

symptoms. A review of the record indicates the ALJ found Plaintiff was born in 1956, 56 years

old at the alleged onset date. He possessed a high school education and a relevant work history

as a construction work. While determining that Plaintiff’s disability or impairment, inter alia,

borderline intellectual function, could reasonably be expected to cause symptoms, the ALJ did

not find Plaintiff       credible concerning the intensity, persistence and limiting affects of the

symptoms. AR-19. In making her determination, the ALJ relied on the Jacobi Medical Center

         3
           Of noteworthy, the Court’s own review of the record reveals that it is void of any evidence to support a
finding that the onset of Plaintiff’s disability occurred prior to age twenty-two. Further the record is void of any
evidence to support a finding of the onset of the alleged disability, mental retardation, prior to age 22.

                                                               9
records, the reports and opinions of examining doctors and consultants. AR-19 – 32. Of

relevance, the medical records, which includes Dr. Spektar’s treatment notes, indicate Plaintiff’s

HIV was asymptomatic and therefore found not to be a physical barrier/limitation to learning, a

barrier/limitation to cognitive learning, a learning barrier/limitation to communication, and did

not serve to as a limitation in range of motion or muscle strength. AR-21. The ALJ relied on Dr.

Gallo’s physical examination which indicated that Plaintiff had no physical restrictions or

limitations. AR21, 31.

       The ALJ also discussed the Psychological Impairment Questionnaire wherein Dr. Spektar

indicated: Plaintiff had mild limitations in two subcategories of Understanding and Memory and

a moderate limitation in his ability to understand and remember details; in the area of Sustained

Concentration and Persistence, Plaintiff exhibited mild limitation in four subcategories and

moderate limitations in his ability to carry out detailed instructions, maintain attention and

concentration for extended periods, perform activities within a schedule, maintain regular

attendance, be punctual within customary tolerance, to complete a normal workweek without

interruption from psychologically based symptoms, and to perform at a consistent pace without

unreasonable number and length of rest periods. AR23. In the area of Social Interaction, Dr.

Spektor opined Plaintiff only had a mild limitation. Id. In the area of Adaption, Plaintiff

exhibited mild limitation in one subcategory but moderate limitations in the subcategories of

ability to be aware of normal hazards and take appropriate precautions, to travel to unfamiliar

places or use public transportation, to set realistic goals and to make plans independently. Id.

Lastly, in response to an inquiry, Dr. Spektar noted that Plaintiff has experienced episodes of

deterioration or decompensation in work or work like settings secondary to relational problems

and legal matters. Id. Dr. Spektor also noted that while Plaintiff had a “low IQ” or reduced



                                                   10
intellectual functioning that results in difficulty communicating thoughts, processing abstract

thought, reading and writing, as previously mention, he obtained a high school diploma, had a

work history, and was able to perform his activities of daily living with much assistance. 4

         While Dr. Spektar reported that Plaintiff made several emergency visits after verbalizing

suicidal ideation, the medical records also reflect that Plaintiff denied having any plans to act on

those feelings. AR-31. The Court also reviewed the medical records and found no other

reference to either passive or active suicidal ideation. A review of the medical records also

indicates that Plaintiff’s feelings of depression centered around his interpersonal relationships,

primarily his interactions with his former wife.

         Plaintiff contends that the opinion of his treating psychologist, Dr. Spektor, should have

been given greater weight than accorded by the ALJ. Plaintiff contends Dr. Spektor’s opinion

was only given moderate weight, and that the opinions of consultants and one-time examiners

were given far greater weight than permissible. He further suggest that to the extent Dr.

Spektor’s opinion conflicts with that of a one-time consultant, the Dr. Spektor’s opinion should

control.

         Applying the regulations and the legal principles referenced, it is the Court’s

determination that the ALJ considered the treating physician's opinion and properly addressed

where the treating physician’s opinion was inconsistent with other substantial evidence in the

record as required by 20 C.F.R. § 404.1527(d)(4). In her decision, the ALJ discussed Dr.

Spektar treatment notes, diagnosis and findings of limitations. The law, however, does not

require the ALJ to rely on the treating physician’s opinions to the exclusion of other medical

          4
            Although Plaintiff’s IQ scores were low, the ALJ determined Plaintiff did not meet the criteria for mental
retardation as defined by the regulations. Mental retardation is defined as a significantly sub average general
intellectual functioning initially manifested during the developmental period (i.e., the evidence must demonstrate or
support a finding that the onset of the impairment was before the age of 22). See 20 C.F.R. Pt. 404, Subpt. P, App'x
1, Part A, § 12.05.

                                                               11
evidence and facts contained within the record. Plaintiff testified that he was able to live and care

for himself independently. AR-32, 241, 510. The ALJ noted that the evidence showed Plaintiff

was able to drive himself to the psychiatric consultative exams and was able to perform activities

of daily living without need of assistance. Plaintiff was able to cook, clean, do his laundry, shop,

manage his finances, use mass transit and manage his relationships. The record also reviews that

Dr. Miller and Kessler both opined that Plaintiff was capable of independently performing

simple task, maintain attention, concentration and a regular schedule. AR-32. There was also

evidence in the record that Plaintiff was not precluded from performing all work. Plaintiff

testified that he was capable of performing a job that did not involve heavy lifting and was

simple such as sweeping. AR-52. Evidence presented by a vocational expert identified six (6)

jobs that a person with Plaintiff’s limitations could perform. AR-56-59. In light of all the

evidence, inclusive of the medical records, examinations, testimony and facts presented during

the hearing, it is the Court’s determination that the ALJ accorded the proper weight to Plaintiff’s

treating physician.

       Generally, as is the case with most trier’s of fact, an ALJ retains the discretion to assess a

claimant's credibility. See Fernandez v. Astrue, No. 11-CV-3896 DLI, 2013 WL 1291284, at *14

(E.D.N.Y. Mar. 28, 2013) citing Taylor v. Barnhart, 83 Fed.Appx. 347, 350 (2d Cir.2003);

Correale–Englehart v. Astrue, 687 F.Supp.2d 396, 434 (S.D.N.Y.2010).               Such discretions

permits an ALJ to accept or reject the testimony of a claimant provided she sets forth, with

sufficient specificity, the basis for such determinations to permit intelligible plenary review of

the record. Williams on Behalf of Williams v. Bowen, 859 F.2d 255, 260–61 (2d Cir. 1988) citing

Carroll v. Secretary of Health and Human Servs., 705 F.2d 638, 643 (2d Cir.1983). An ALJ is

not required to credit a claimant’s subjective testimony about the severity of her pain and the



                                                     12
functional limitations caused (Correale–Englehart v. Astrue, 687 F.Supp.2d 396, 434

(S.D.N.Y.2010) quoting Rivers v. Astrue, 280 F. App'x 20, 22 (2d Cir.2008), unless it is

supported by other objective medical evidence. See 20 C.F.R. § 416.929; see also Snell v. Apfel,

177 F.3d 128, 135 (2d. Cir. 199). In instances where the claimant's testimony as to pain is not

fully supported by clinical evidence, the ALJ must consider additional factors in his assessment,

including: 1) the claimant's daily activities; 2) the location, duration, frequency and intensity of

symptoms; 3) precipitating and aggravating factors; 4) type, dosage, effectiveness and side

effects of any medications taken; 5) other treatment received; and 6) other measures taken to

relieve symptoms; and (7) any other factors concerning the individual's functional limitations

due to pain or other symptoms. 20 C.F.R. § 404.1529(c)(3)(I)-(vi).

       Here, the ALJ found the Plaintiff’s testimony lacking in credibility. The ALJ considered

Plaintiff’s ability to perform his activities of daily living with little to no restrictions. Plaintiff

testified he was able to groom himself, pay his bills, cook and clean, do laundry and maintain an

active social life. AR-21, 22, 32. The ALJ referenced Dr. Spektar’s treatment notes which

indicate that Plaintiff’s emotional state was closely related to his relationship to his former wife,

his girlfriends and fear of incarceration concerning a pending criminal matter. There was also

evidence in the record that Plaintiff worked a few jobs in 2010 after filing he became disabled.

AR-46, 119-20. Accordingly, the ALJ evaluation of Plaintiff’s credibility was supported by

substantial evidence in the record.




                                                      13
         CONCLUSION

         For the reasons stated above, the Court adopts MJ Smith's R & R in its entirety.

Plaintiff's Motion for Judgment on the Pleadings pursuant to Rule 12(c) is DENIED, and the

Commissioner's Cross-Motion for Judgment on the Pleadings pursuant to Rule 12(c) is

GRANTED. The Clerk of Court is respectfully directed to terminate the motions at ECF Nos. 19

and 23, and to enter judgment in favor of the Defendant.



Dated:    September 27, 2019                               SO ORDERED:
          White Plains, New York




                                                   14
